Citation Nr: 9913010	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  96-42 213	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Togus, Maine



THE ISSUE

Entitlement to service connection for memory deficit, stroke, 
blackouts, hearing loss and stomach disorder as secondary to 
service-connected disability.



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the RO which 
found that the veteran had not submitted well-grounded claims 
of service connection for memory deficit, stroke, blackouts, 
hearing loss and stomach disorder.  

The Board remanded the case for further development in August 
1997.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran has disability manifested by a memory deficit, stroke 
and blackouts, hearing disability or stomach disability which 
was caused or aggravated by his service-connected post-
traumatic stress disorder (PTSD).  



CONCLUSION OF LAW

A well-grounded claim of service connection for memory 
deficit, stroke, blackouts, hearing loss and stomach disorder 
claimed as secondary to service-connected PTSD has not been 
presented.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§  3.303, 3.310 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  In 
addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).

The threshold question regarding this claim is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is one which is plausible.  If he has not, the claim 
must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  

When a veteran contends that his service-connected disability 
has caused a new disability, he must submit competent medical 
evidence of a causal relationship between the two 
disabilities to establish a well-grounded claim.  Jones 
(Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The veteran is service connected for PTSD, rated as 70 
percent disabling; and the residuals of a wound to the left 
eyeball, rated as noncompensably disabling.  

The veteran maintains that service connection for memory 
deficit, stroke, blackouts, hearing loss and stomach disorder 
is warranted because those conditions are the result of 
nervousness caused by his service-connected PTSD.  In 
addition, the veteran and his wife testified at the August 
1997 personal hearing that they had been told by a physician 
that the veteran's strokes were related to the service-
connected PTSD.  

The veteran's service medical records are negative for any 
complaints or findings of memory deficit, stroke, blackouts 
or hearing loss.  In October 1953, the veteran complained of 
stomach trouble consisting of nausea and diarrhea.  Discharge 
examination in March 1954 was negative for any complaints or 
findings regarding the disabilities at issue.  In May 1976, 
the veteran complained of vomiting.  In September 1977, he 
complained of diarrhea.  In February 1979, the veteran 
sustained a left hemispheric cerebrovascular accident causing 
significant right-sided weakness, syncopal episodes and 
unsteadiness.  He has had at least five additional 
cerebrovascular accidents.  In January 1980, bilateral mild 
to moderate sensorineural hearing loss was diagnosed.  

Medical records noted that the veteran has had significant 
memory loss and mental confusion due to the cerebrovascular 
accidents.  In February 1981 and June 1986, the veteran 
complained of constipation.  In June 1987, a small hiatal 
hernia was found.  

No competent evidence has been submitted to show that the 
veteran has disability manifested by a memory deficit, stroke 
and blackouts, hearing disability and stomach disability 
which was caused or aggravated by the service-connected PTSD.  
See Jones, supra.  The veteran, as a lay witness, is not 
competent to offer an opinion as to the relationship of a 
current condition to a service-connected condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Therefore, the veteran has not met the initial burden under 
38 U.S.C.A. § 5107(a) for presenting well-grounded claims of 
service connection for memory deficit, stroke, blackouts, 
hearing loss and stomach disorder.   

The veteran must file a claim which is supported by competent 
(medical) evidence demonstrating that his current 
disabilities are related to military service.  Further, the 
Board notes that the VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete an application for a claim.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary of the VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).
 
In this case, the veteran has been advised by the RO in the 
statement of the case and by the Board in this decision of 
the evidence necessary to make his claim well grounded.  In 
addition, the Board has remanded the case to provide the 
veteran an opportunity to present evidence from a physician 
who allegedly stated that the veteran's stroke was due to the 
service-connected PTSD, but no such opinion was submitted.  

Therefore, the Board finds that since the veteran has not 
submitted competent evidence to support his lay assertions 
that the memory deficit, stroke, blackouts, hearing loss and 
stomach disorder are due to or the result of his service-
connected PTSD, he has not submitted evidence that would 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  

Thus, the veteran has not met the initial burden under 
38 U.S.C.A. § 5107(a), and his claim as a matter of law is 
not well grounded.  See Jones; Grottveit; Tirpak, supra.  




ORDER

Service connection for memory deficit, stroke, blackouts, 
hearing loss and stomach disorder is denied as well-grounded 
claims have not been submitted.








		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

